UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6953


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY WAYNE CARTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. James P. Jones, Senior District Judge. (4:10-cr-00001-JPJ-1)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Wayne Carter, Appellant Pro Se. Ronald Andrew Bassford, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Wayne Carter appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release based on the COVID-19

pandemic. We review the district court’s order for abuse of discretion. See United States

v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), cert. denied, No. 21-5624, 2021 WL 4733616

(U.S. Oct. 12, 2021). “A district court abuses its discretion when it acts arbitrarily or

irrationally, fails to consider judicially recognized factors constraining its exercise of

discretion, relies on erroneous factual or legal premises, or commits an error of law.”

United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks

omitted).

      Upon review of the record, we conclude that the district court did not abuse its

discretion in denying Carter’s motion. Therefore, we affirm the district court’s order.

United States v. Carter, No. 4:10-cr-00001-JPJ-1 (W.D. Va. June 8, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2